FILED
                             NOT FOR PUBLICATION                             MAR 10 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 THEODORE ROOSEVELT FIELDS,                      No. 06-55458

               Petitioner - Appellant,           D.C. No. CV-04-01276-DDP

   v.
                                                 MEMORANDUM *
 STUART J. RYAN,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Theodore Roosevelt Fields appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       Fields contends that his due process rights were violated when the trial court

admitted identification evidence that was unduly suggestive. The California Court

of Appeal’s decision rejecting this claim was neither contrary to, nor involved an

unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); see also Manson

v. Brathwaite, 432 U.S. 98, 106, 114 (1977). Moreover, because the evidence was

cumulative to Fields’ admission that he was the man in the video, it did not have a

“substantial and injurious effect or influence in determining the jury’s verdict.”

See Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993) (internal quotation marks

and citations omitted).

       AFFIRMED.




SZ/Research                                2                                    06-55458